Opinion by
Keefe, J.
It was stipulated that certain cheese is similar to that the subject of Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706, and Abstract 42146). In accordance therewith an allowance of 2¼ percent was made for the foreign substances covering the outside of the cheese. It was also found that an allowance by the collector should have been made in the net weight as reported by the weigher for the weight of the paper or foil, or both, with which certain cheese was wrapped, and which cheese was similar to that the subject of Kraft-Phenix Cheese Corp. v. United States (T. D. 47955). This claim was also sustained.